                                        Case 3:20-cv-07760-WHA Document 78 Filed 02/04/21 Page 1 of 5




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                UNITED STATES DISTRICT COURT

                                   7
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                   8
                                   9

                                  10   SYNKLOUD TECHNOLOGIES, LLC,
                                  11                  Plaintiff,                          No. C 20-07760 WHA

                                  12           v.
Northern District of California
 United States District Court




                                                                                          NOTICE AND ORDER
                                  13   ADOBE INC.,                                        RE PROCEDURE FOR
                                                                                          PATENT CASES
                                  14                  Defendant.

                                  15

                                  16        The purpose of this order is to inform the parties of several perhaps unique procedural

                                  17   aspects of patent cases before the undersigned.

                                  18   1.   Generic pleadings of infringement will not survive a motion to dismiss. A complaint

                                  19        should explain how or why an accused product infringes every element of every asserted

                                  20        claim or explain why that cannot be shown at this stage. If the accused product can be

                                  21        purchased on the market and reverse engineered, the patent owner must do that before

                                  22        suing. Concerns about the feasibility or propriety of reverse engineering should be

                                  23        raised in a party’s first appearance — usually that will be the initial case management

                                  24        conference.

                                  25   2.   We often employ what has become known as the “patent showdown” procedure,

                                  26        especially when many patent claims are in play. In the patent showdown, the parties each

                                  27        choose one claim — presumably patent owner’s strongest case for infringement and the

                                  28        accused’s strongest case for invalidity or noninfringement — to proceed on expedited
                                        Case 3:20-cv-07760-WHA Document 78 Filed 02/04/21 Page 2 of 5




                                   1        fact and expert discovery and summary judgment motions. This procedure affords

                                   2        precise briefing on those chosen claims, permits a better decision on the merits, and gives

                                   3        an indication of how the district court sees the problem early enough to stave off

                                   4        unnecessary years of costly litigation.

                                   5   3.   Though the parties need not have a showdown claim chosen by the initial case

                                   6        management conference, they should be prepared to pick and disclose such claim to the

                                   7        opposing part shortly thereafter. A brief follow-up case management conference will

                                   8        then set the expedited discovery and briefing schedule for the showdown motions. If the

                                   9        parties have chosen different claims, the showdown will proceed in parallel motions for

                                  10        summary judgment. If, however, the parties choose the same claim, experience has

                                  11        shown an opening motion by the patent owner and responsive cross motion by the

                                  12        accused infringer will be the more efficient path forward.
Northern District of California
 United States District Court




                                  13   4.   At the showdown, the parties are limited to ONE MOTION EACH REGARDLESS OF THE

                                  14        NUMBER OF ISSUES RAISED, e.g., standing, invalidity, noninfringement, etc. Opening

                                  15        briefs are limited to 25 PAGES of briefing and 120 PAGES of declarations and exhibits (not

                                  16        counting the patent itself). The opposition must be limited to 25 PAGES of briefing and

                                  17        120 PAGES of declarations and exhibits. The reply must be limited to FIFTEEN PAGES of

                                  18        briefing and 20 PAGES of declarations and exhibits. In the case of voluminous documents

                                  19        and transcripts attached as exhibits, counsel may append only the pages of the document

                                  20        necessary to support the assertions in the briefing and provide reasonable context, along

                                  21        with pages sufficient to identify the documents. Any judicially noticed material will

                                  22        count as an exhibit, but counsel may rely on exhibits and declarations already filed on the

                                  23        same motion by the other side without counting them against counsel’s limit. All

                                  24        briefing and declarations must be double-spaced with number twelve font with only

                                  25        occasional single-spaced quotes and footnotes.

                                  26   5.   For many years, the Judge conducted a claim construction hearing about mid-way

                                  27        through the fact-discovery period. While this timing gave some guidance to counsel and

                                  28        experts, it had the distinct disadvantage of requiring abstract rulings without the benefit
                                                                                       2
                                        Case 3:20-cv-07760-WHA Document 78 Filed 02/04/21 Page 3 of 5




                                   1        of a more complete record, thus increasing the risk of a claim construction error and a re-

                                   2        trial (and, for that matter, subsequent second appeal). Instead of a stand-alone claim

                                   3        construction hearing, claim construction will now be done on summary judgment or at

                                   4        trial in settling the jury instructions. In this way, the Court will better understand the as-

                                   5        applied meaning of terms advanced by counsel as claim constructions.

                                   6   6.   The Court realizes that counsel would prefer to go into a trial or summary judgment

                                   7        knowing how the jury will be instructed as to all claim terms, but even under other case

                                   8        management approaches, that preference is rarely attainable. Postponing claim

                                   9        construction until after the judge has the benefit of the trial evidence or at least the benefit

                                  10        of the summary judgment record is more likely to avoid a mistake in claim construction.

                                  11        Moreover, it is customary in trials of all other types for counsel and experts to learn only

                                  12        at the instructions-settling conference near the end of the evidence what instructions will
Northern District of California
 United States District Court




                                  13        or will not be given. As is routinely done in non-patent trials, patent trial counsel should

                                  14        adjust their trial plan and their expert presentations to account for the risk that their

                                  15        favored claim constructions will be rejected or modified in the final instructions.

                                  16   7.   Although claim construction will only be done in the context of summary judgment (or

                                  17        settling the jury instructions), as above, the infringement and invalidity procedures of our

                                  18        Patent Local Rules must still be followed, including Rules 3-1 to 3-6, and 4-1 to 4-4

                                  19        (except that the Court prefers six terms rather than ten). Claim construction briefs must

                                  20        still be filed under the schedule provided by Rule 4-5 but on summary judgment, the

                                  21        pertinent parts of the claim construction briefs shall be extracted out and/or cited as

                                  22        relevant. As stated above, the claim construction hearing under Rule 4-6 shall occur

                                  23        along with summary judgment. If the action originated in a different district and was

                                  24        subsequently transferred here, then plaintiff must timely refile its infringement

                                  25        contentions to conform to our Rule 3-1, which filing shall trigger the due date for the

                                  26        invalidity contentions.

                                  27   8.   After receiving the other side’s preliminary claim construction disclosure under Rule 4-2,

                                  28        each party must move promptly to disclose any back-up contentions it may wish (or
                                                                                        3
                                        Case 3:20-cv-07760-WHA Document 78 Filed 02/04/21 Page 4 of 5




                                   1         eventually wish) to make for its infringement or invalidity case in the event the other

                                   2         side’s claim construction is thereafter adopted or else any such back-up contentions will

                                   3         be deemed waived. Promptly means within 28 days at the latest. A party, of course, is

                                   4         not required to have a back-up theory and may rest entirely on its own claim construction,

                                   5         but in the event the other side’s claim construction prevails, such party will not be

                                   6         allowed to assert back-up theories at that later juncture.

                                   7   9.    A mere letter, email, or disclosure other than the formal disclosure imposes no duty to

                                   8         amend (nor will it satisfy the Patent Local Rules duty to disclose). What triggers the

                                   9         obligation to amend infringement or invalidity contentions is the formal claim

                                  10         construction disclosure. The obligation does not extend to any alternative claim

                                  11         constructions set forth by an opponent, even those in a formal disclosure, for that would

                                  12         invite rambling claim construction disclosures that would tend to burden or trap. It
Northern District of California
 United States District Court




                                  13         extends only to a cogent claim construction without variables or alternatives. Nor does a

                                  14         contention waiver apply in the event the other side modifies its claim construction later in

                                  15         its joint statement or opening brief under Rules 4-3 and 4-5. Any such modification

                                  16         would offer a new opportunity to move to amend to assert backup contingent

                                  17         infringement or invalidity contentions. For further explanation, the parties shall please

                                  18         refer to Fluidigm v. IONpath, No. C 19-05639 WHA, Dkt. No. 128 (Aug. 25, 2020).

                                  19   10.   Following the showdown (for the remainder of the case), each party (or group of related

                                  20         parties) shall be entitled to one summary judgment motion. If it is granted in full or

                                  21         nearly so, then that party (or group) may ask for leave to file another summary judgment

                                  22         motion as long as the deadline to file one has not passed. Any summary judgment

                                  23         motion shall conform to the restrictions given above, unless stated otherwise.

                                  24   11.   A movant may move before the summary judgment deadline and before the end of

                                  25         discovery. If it does so, however, it should ordinarily alert the other side of the specific

                                  26         grounds for its contemplated motion reasonably in advance of the motion and cooperate

                                  27         in all discovery the opposing side reasonably needs to meet the issues raised. Once the

                                  28         opposing side is on notice of the contemplated motion, it must act with diligence to
                                                                                        4
                                        Case 3:20-cv-07760-WHA Document 78 Filed 02/04/21 Page 5 of 5




                                   1        investigate and to conduct discovery to meet the anticipated motion. Lack of diligence

                                   2        will undermine any application to postpone the summary judgment motion under

                                   3        FRCP 56(d). Again, if the motion is largely granted, then the prevailing party may

                                   4        seek permission to file yet another summary judgment motion, but if it is largely denied,

                                   5        no further summary judgment motions will be allowed by that party, for a movant should

                                   6        base its motion on its best ground for summary relief. Permission may be sought by

                                   7        filing a five-page application setting forth the ground for the new motion. Any

                                   8        opposition must be filed within three court days.

                                   9        IT IS SO ORDERED.

                                  10

                                  11   Dated: February 4, 2021.

                                  12
Northern District of California
 United States District Court




                                  13
                                                                                                WILLIAM ALSUP
                                  14                                                            UNITED STATES DISTRICT JUDGE
                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                     5
